MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
February 28, 2006
Hunnicutt v. Myers (S52977).  On February 24, 2006, petitioner filed a document entitled
"Petition to Review Modified Ballot Title Certified by the Attorney General (Initiative Petition
#80)." The court construes the petition to review the modified ballot title as a petition objecting
to the modified ballot title under ORS 250.085(9) and (10). As so construed, the court determines
that petitioner's objection is not well taken and denies the same. The court certifies to the
Secretary of State the Attorney General's modified ballot title for Proposed Initiative No. 80
(2006). ORS 250.085(10)(a).
Hunnicutt v. Myers (S52978). On February 24, 2006, petitioner filed a document entitled
"Petition to Review Modified Ballot Title Certified by the Attorney General (Initiative Petition
#81)." The court construes the petition to review the modified ballot title as a petition objecting
to the modified allot title under ORS 250.085(9) and (10). As so construed, the court determines
that petitioner's objection is not well taken and denies the same. The court certifies to the
Secretary of State the Attorney General's modified ballot title for Proposed Initiative No. 81
(2006). ORS 250.085(10)(a).